internal_revenue_service number release date index number ----------------------- ------------ ----------------------- -------------------------------------- ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl b01 plr-134930-08 date may ty ------- ty ------- legend taxpayer ------------------------------------------------------------------------------- controlled -------------------------------------------- date a --------------------- date b ------------------- ruling letter --------------------------------------------------- year one ------- dear ------------- this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file a statement that taxpayer will treat a disposition of stock as a disposition for purposes of sec_1_884-2t the ruling contained in this letter is predicated upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process pursuant to sec_1_884-2t taxpayer received ruling letter that required taxpayer to attach a statement to a timely filed including extensions form 1120f u s income_tax return of a foreign_corporation agreeing that taxpayer will treat a disposition of part or all of the stock of controlled or a successor_in_interest as a disposition for purposes of sec_1_884-2t prior to the receipt of this ruling taxpayer did not file a u s income_tax return and was not required to do so had taxpayer been required to file independent of the ruling letter a u s income_tax return for year one such tax_return would have been due on date a taxpayer was plr-134930-08 eligible for and intended to file an automatic_extension of time to file its tax_return for year one however due to an inadvertent oversight taxpayer failed to file a request for an automatic_extension of time on date b taxpayer discovered its failure to timely file a request for automatic_extension of time to file its tax_return for year one such failure_to_file would render invalid the ruling letter as it relates to sec_1_884-2t accordingly taxpayer filed a request for relief to enable it to file the statement required by the ruling letter the irs did not discover taxpayer's failure to timely file the required statement before this request for relief was filed taxpayer asks for an extension of time under sec_301_9100-3 to file a statement agreeing that taxpayer will treat a disposition of part or all of the stock of controlled or a successor_in_interest as a disposition for the purposes of sec_1_884-2t by attaching that statement to its year one form 1120f and filing that return within days of the issuance of the requested ruling if taxpayer’s request is granted taxpayer will be filing its year one 1120f within months of date a the due_date for its year one form 1120f sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the standards set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections when the deadline for making the election is other than a due_date prescribed by statute sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until plr-134930-08 days from the date of this ruling letter to file its form 1120f for year one and attach a statement that it will treat a disposition of part or all of the stock of controlled or a successor_in_interest as a disposition for purposes of sec_1_884-2t the granting of an extension of time is not a determination that taxpayer is otherwise eligible for tax benefits sec_301_9100-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely john j merrick special counsel international
